TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00495-CV


Annita Wilson, Appellant

v.

Acevedo Enterprises, Inc.; and Virginia K. Villarreal, Individually and as Independent
Administrator of the Estates of Leandro Acevedo, Jr. and Melba V. Acevedo, Appellees




FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT
NO. 04-PI-274, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Annita Wilson has filed a Motion to Dismiss her appeal.  The motion is not opposed. 
We grant the motion and dismiss this appeal.

  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   January 24, 2008